Citation Nr: 1314888	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  07-39 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a panic disorder with agoraphobia.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to June 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the RO in Boise, Idaho, which granted service connection for panic disorder with agoraphobia and assigned an initial 10 percent evaluation, effective November 5, 2003. 

The Board remanded the initial rating for a panic disorder with agoraphobia for additional development in June 2011.  The case returns now for appellate consideration.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

1.  The Veteran's service-connected panic disorder with agoraphobia is shown to be production of panic attacks weekly or less often and more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).



CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation, but no more, for the service-connected panic disorder with agoraphobia are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9412 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's appeal for an increased initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  The initial rating appeal arises from a granted claim of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  November 2003 and March 2006 letters fully satisfied the duty to notify provisions, including notice of the degree of disability, prior to initial adjudication of the Veteran's claim in September 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran an appropriate VA examination in August 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in June 2011 to obtain the Veteran VA treatment records, records related to a SSA disability claim, and provide him with a VA examination.  His VA treatment records through July 2011 were obtained.  His SSA file was obtained.  He was seen for an August 2011 VA examination, which was adequate, as discussed above.  The Board finds that the RO complied substantially with June 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.


Disability Rating

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his panic disorder with agoraphobia.  For the reasons that follow, the Board concludes that an initial 30 percent rating, but no more, is warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012). 

The Veteran's service connected panic disorder with agoraphobia is evaluated as 10 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9412 (2012).  The Veteran has also been diagnosed with other psychiatric disabilities.  An August 2006 VA examination report identified a major depressive disorder, recurrent, a dysthymic disorder, a sexual disorder, not otherwise specified, and a mixed personality disorder.  The September 2006 rating decision on appeal denied service connection for these other psychiatric disorders while granting service connection for the panic disorder with agoraphobia.  The Veteran did not disagree with the denial of service connection for these other disorders.  The Veteran was also found to have obsessive compulsive disorder and an obsessive compulsive personality disorder, more likely related to an underlying condition that existed prior to service, at an October 2007 VA examination.  This examination result does not raise a reasonable possibility of service connection for an additional psychiatric disability and referral is not warranted.  

When separation of the effects of the service connected disability from a non-service connected disability is not possible, such signs and symptoms shall be attributed to the service connected disability.  See 38 C.F.R. § 3.102 (2012); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record).  The VA examination reports do distinguish between some symptoms of the different psychiatric disorders which are present.  The Board will address these differentiations as they arise in the chronology on appeal.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires evidence of the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.

A 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9412.  

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The need to differentiate between the effects of service connected and non service connected disabilities limits the probative value of GAF scores in this case.  The Veteran was assigned GAF scores at August 2006, October 2007, and August 2011 VA examinations in connection with this appeal.  On each occasion, a GAF score was offered on the basis of the sum of the Veteran's psychiatric disabilities, not excluding the effects of the non service connected disabilities.  At the same time, each report identified multiple psychiatric disorders and assigned symptoms to each.  The August 2011 VA examination report is representative.  His symptoms met the criteria for a panic disorder without agoraphobia, dysthymic disorder and mixed personality disorder.  He was assigned a GAF score based on mild to moderate symptoms of depressed mood, flat affect, occasional panic attacks, and mild insomnia, "most all of which are attributed to his non-service connected diagnoses."  The report explained that the panic attacks were the primary manifestation of the service connected disability, while the other symptoms were assigned to his dysthymic disorder and personality disorder.  Given the obligation to sort the effects of service connected from non service connected disorders, the Board finds that the GAF scores are not a valid basis for rating the Veteran's panic disorder in this case.  See Mittleider.  

The Veteran has extensive VA mental health records.  VA treatment records show that he began regular mental health care in 2006.  He has also undergone several VA examinations in connection with this claim.  

The Veteran was initially evaluated at an August 2006 VA examination.  The Veteran was married with three children.  He was unemployed, living on Social Security disability benefits and a state sponsored disability program following a 2002 motor vehicle accident.  Prior to the accident, he worked many different jobs.  He had completed an associate's degree as a maintenance mechanic.  He was also a certified cosmetologist and had gone on mission as a Mormon for two years which he reported had gone well.  He worked for the Army Depot as a heavy vehicle mechanic for five years until the job closed.  He became the head custodian at a school for five years, ending with his motor vehicle accident.  

On mental status examination, the Veteran was casually dressed, adequately, and plainly groomed with good eye contact.  He had spontaneous, non-pressured speech but had significant psychomotor slowing.  He appeared very subdued with slow, soft speech.  He had a furrowed brow and somewhat stressed look.  His mood was "tense," with affect anxious, depressed, constricted, and minimally reactive.  His thought process was linear.  He denied any present suicidal or homicidal ideation, auditory or visual hallucination.  He was alert and oriented in all spheres.  He appeared more animated when discussing what he perceived as incongruities in his record versus his experiences.  

The examiner distinguished between the effects of several disorders.  As relevant to the instant appeal, the Veteran had panic attacks infrequently with some agoraphobia.  The examiner indicated that the panic disorder manifested in service by anxiety and syncopal episodes with symptoms of shortness of breath, tremulousness, panic, tingling and dizziness prior to episodes.  The Veteran had not had a panic attack for many years at that time.  The examiner characterized the panic disorder as productive of "mild impairment." 

The Veteran was seen for an October 2007 VA examination.  He had enrolled in VA treatment since the previous VA examination.  He reported learning strategies to help reduce anxiety, which had helped somewhat.  The Veteran reported panic attacks in a severe form twice a month and approximately four milder panic attacks during the month.  He reported waking up anxious which escalates to shaking, shortness of breath and feelings of nervousness and feeling trapped or cornered.  He often walks to reduce his anxiety which do not always help.  The Veteran reported some compulsions of checking the locks at night, four to five times after he has gone to bed.  He had a long-standing ritual of washing the soap off his body in the shower multiple times.  The Veteran reported that he only bathed twice a week.  He reported cleaning around the house one to two hours a day.  He reported seeing people out of the corner of his eye who disappear when he looks directly at them.  He also reported what he called "paranoia" but the examiner indicated that it was anxiety mediated.   

On mental status examination, the Veteran was casually dressed, calm, subdued, passive, and plainly groomed.  He had good eye contact, spontaneous speech.  He was somewhat soft-spoken, appearing anxious and guarded.  His mood was anxious.  His affect was anxious, depressed, constricted, but reactive.  Thought processes were linear.  His thought content was without present suicidal or homicidal ideation, auditory or visual hallucinations.  He was alert and oriented in all spheres.  Insight and judgment were fair.  The examiner indicated that the Veteran's obsessive symptoms were likely worsened his chronic pain, unemployment, and chronically distressed marriage.  The examiner characterized the panic disorder as "mild to moderate" in severity.

A December 2010 note indicates that he is chronically dysthymic secondary to his personality disorder.  He had had no recent panic attacks.  He was pleasant, cooperative with good eye contact.  He was linear, logical, goal directed, and spoke at a normal rate.  He denied suicidal or homicidal ideation and active psychotic material.  He was alert and oriented.  He reported nightmares once or twice a week.  He was enrolled in bi-weekly chronic pain group, taking a DAV van from Mountain Home to the Boise VA Medical Center for sessions.  

In January, February, March and April 2011, the Veteran reported frustration at his wife, indicating that she was hoarding and he had no control over the environment.  He reported staying in the marriage for the sake of their children and for religious reasons.  He felt angry and anxious around his wife.  The Veteran appeared on time, was well groomed, and maintained appropriate eye contact throughout the sessions.  He appeared dysthymic evidenced by flat affect, reports of apathy regarding his situation.  He denied thoughts of harm to himself or others.  He continued to have two panic attacks a month.  

The Veteran was seen in June 2011.  He continued to have two to three panic attacks per month.  He reported managing these effectively using coping skills from his chronic pain group and in individual therapy.  He wondered if there was any way to reduce the panic attacks further.  The Veteran was alert but somewhat lethargic.  He was cooperative, reasonable and had appropriate grooming.  His speech was slow, but his language was intact.  His mood and affect were depressed.  His thought processes and association were normal, coherent, linear and logical.  He did not have unusual thought content.  His insight was limited, his judgment fair.  His memory was intact.  The Veteran appeared to be functioning adequately at the time and did not report or appear in any significant distress.  The psychologist indicated that the Veteran was concerned about "yelling out" at night, mostly with regard to what his wife and children would think of it.  This yelling behavior only seemed to occur when he was taking medication, including allergy medication.  The Veteran reported a history of intermittent, vague, passive suicidal ideation with no plan or intent.  

The Veteran was seen for an August 2011 VA examination following the Board's remand of this case.  The examiner indicated that the Veteran did not describe the presence of agoraphobia during the examination.  He reported that he shopped for groceries 2-3 times a week, shopped at thrift stores, attends church on a weekly basis and church socials with friends, and attended both individual and group therapy sessions without problems of agoraphobia.  The examiner stated that this was no longer an appropriate diagnosis.  The Veteran had a depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, flattened affect, disturbances of mood and motivation and an intermittent inability to perform activities of daily living.  The examiner indicated that the Veteran's depressed mood, chronic sleep impairment, flattened affect, disturbance in motivation and mood, and intermittent inability to maintain minimal personal hygiene were attributable to his non-service connected dysthymia and personality disorder.  The examiner stated that the Veteran's panic disorder was essentially unchanged from his last VA examination.  The Veteran reported "really bad" panic attacks 2 to 3 times a year, with milder panic attacks 2 to 3 times a month.  He also reported periods of general anxiety.  Those symptoms were attributed to the service-connected diagnosis of panic disorder.  He had participated in various psychotherapy modalities that have given him the tools to deal with his panic attacks when they occur.  The Veteran's functioning was more impaired by his non-service connected dysthymia which is closely related to his stress at home due to marital conflict and his sense of being trapped in the situation there.  The examiner indicated that the Veteran's panic attacks did not impact his social or occupational functioning.  

Some private treatment records have been associated with the record.  A June 2004 letter from a counselor, D.H., shows that the Veteran was diagnosed with major depressive disorder and general anxiety disorder, with a GAF score of 35.  The Board notes that these are not service connected disorders; this letter and its GAF score cannot be used to rate the service connected panic disorder with agoraphobia.  

Records from a Dr. C. during 2003 and 2004 show extensive treatment for his motor vehicle accident residuals.  In August 2003, the Veteran complained of depression since losing his job and being unable to work because of his back pain.  He reported some anxiety and seeing a counselor.  The doctor noted flat affect with very little emotion.  He was started on Zoloft.  A September 2003 follow-up note indicates that Zoloft made him more anxious and Xanax was prescribed for acute attacks.  In January 2004, the Veteran was given a refill of Xanax for when he has an acute panic attack.  

The weight of the evidence demonstrates that the Veteran has a constellation of psychiatric symptoms, but that only the panic attacks and periods of general anxiety are attributable to his service-connected disability.  The 2006, 2007, and 2011 VA examination reports indicate describe those symptoms as attributable to his service connected disability.  The remaining evidence of record does not attempt to distinguish between the effects of his service connected versus non-service connected psychiatric disorders.  

After a full review of the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that symptoms associated with the service-connected panic disorder with agoraphobia more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and an initial 30 percent rating during the entire appeal period is warranted.  The weight of the evidence demonstrates that the Veteran's service-connected panic disorder causes panic attacks more than once a week.  In October 2007, he reported panic attaches in a severe from twice a month and four milder attacks during the month.  While in December 2010 he indicated that he had no recent panic attacks, in 2011, he indicated that he continued to have two panic attacks a month.  In June 2011 he indicated that he had two to three panic attacks a month.  At the time of the August 2011 VA examination, it was indicated that he had panic attacks weekly or less often.  With regard to other symptoms, he has symptoms of depressed mood, chronic sleep impairment, and general anxiety.  The depressed mood and chronic sleep impairment have been attributed to non-service connected disabilities.  While the August 2011 VA examiner noted that the Veteran's panic attacks have been found not to impair his social or occupational functioning, the evidence indicates that the Veteran has received treatment for panic attacks and also has anxiety as a component of the panic attacks.  The Board finds that the evidence demonstrates that symptoms which support a finding the criteria for an initial 30 percent rating have been met.  See 38 C.F.R. § 4.130, DC 9412.

The Board has also considered the Veteran's SSA records.  He had significant injuries to his spine in a December 2002 motor vehicle accident.  The Veteran claimed that he had significant psychiatric problems that were also disabling when he filed his SSA claim.  At that time, he claimed that he had PTSD due to sexual harassment by an employer during the 1990's.  The Veteran was found to be disabled by disorders of the back without a secondary diagnosis beginning in January 2004.  These records do not support a finding of occupational and social impairment greater than that presently assigned.  

After a full review of the lay and medical evidence, the Board concludes that a an initial rating in excess of 30 percent for the service-connected panic disorder is not warranted.  In evaluating the Veteran's panic disorder with agoraphobia, the Board finds that his symptoms are not analogous to total occupational or social impairment.  The Veteran did not have gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  He has not been found to be a persistent danger of hurting himself or others.  The October 2007 VA examination report shows a visual hallucination.  This has not been confirmed at any other time.  He was not psychotic at that time.  The Veteran also reported infrequent bathing, but with obsessive washing in October 2007.  The August 2011 VA examination report also found his intermittent inability to perform activities of daily living was directly attributed to his non-service connected dysthymia and personality disorder.  He has been invariably alert and oriented, though slow of speech.  He does not appear to have memory loss.  Although he did have a visual hallucination, the Board finds that preponderance of the evidence shows that the Veteran does not have symptoms approximating total occupational and social impairment.  The criteria for an initial 100 percent rating are not met.  See 38 C.F.R. § 4.130, DC 9412.

The Board finds that his symptoms are not analogous to occupational or social impairment with deficiencies in most areas.  He does not have obsessional rituals which interfere with routine activities attributable to his service connected disability.  His speech is logical, coherent, and spontaneous, not intermittently illogical, obscure, or irrelevant.  He has occasional panic attacks which occur at most once or twice a week, but not near-continuous panic.  His depression and neglect of personal appearance and hygiene have been attributed to a non-service connected disability.  He does not have impaired impulse control.  He is invariably oriented to his surroundings.  The Veteran has adapted to stressful circumstances; his homelife is stressful, due to his wife's problems, their financial situation, and his chronic pain.  The Veteran did report an instance of vague suicidal ideation in June 2011.  By the time of his August 2011 VA examination, this had resolved.  The overwhelming weight of the evidence shows that suicidal ideation is not a component of his disability.  The criteria for an initial 70 percent rating are not met.  See 38 C.F.R. § 4.130, DC 9412.

The Board also finds that the Veteran's panic disorder with agoraphobia is not productive of occupational and social impairment with reduced reliability and productivity.  The Veteran's speech is not circumstantial, circumlocutory, or stereotyped.  He does not have difficulty understanding complex commands.  He does not have impairment of short or long term memory.  His judgment and insight are intact.  He does have flattened affect and disturbances of motivation and mood, but these have been attributed to non-service connected disabilities.  The Veteran's description of his personal life shows that he is in regular therapy, both individual and group, that he attends church and church functions regularly, and that he shops regularly.  He also used a DAV van service to attend therapy sessions at a considerable distance from his home.  The Veteran's personal life shows that, on the whole, he was maintaining effective social relationships.  He cannot a work relationship as he is already on disability and no longer employed.  The Veteran has reported panic attacks generally less than weekly.  He did report panic attacks that were one to two times a week in his October 2007 VA examination.  The August 2011 VA examination report indicated that his symptoms were unchanged from October 2007 and that the panic attacks did not impair his social or occupational functioning.  His VA treatment records do not show missed appointments, despite the distance from his home to the Boise VA Medical Center where he was receiving most of his treatment.  He appears not to have reduced reliability in spite of the panic attacks.  The Board notes that the symptoms listed in the ratings schedule are examples, to be applied in view of the totality of circumstances regarding the Veteran's disability.  The Board finds that the preponderance of the evidence shows that the Veteran's panic attacks have not been productive of reduced reliability or productivity.  The criteria for an initial 50 percent rating have not been met.  See 38 C.F.R. § 4.130, DC 9412.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's panic disorder with agoraphobia disability is adequate.  The schedular rating criteria for mental disorders, Diagnostic Code 9412 specifically provides for disability ratings based on a combination of history and clinical findings.  All of the Veteran's complaints and symptoms associated with the service-connected disability have been considered and have been incorporated into the above analysis.  The Board has also considered the effect of the disability on his employment, family life, and daily habits.  In other words, he does not have any symptoms from his service connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran disagrees with the assigned evaluation for his level of impairment.  The Board finds that the available schedular criteria for the service connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for an initial rating in excess of 30 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that an initial 30 percent rating, but no more, is warranted for the service-connected panic disorder.  


ORDER

An initial 30 percent rating, but no more, for panic disorder with agoraphobia is granted, subject to the laws and regulations pertaining to the payment of monetary benefits. 


REMAND

With respect to the claim for a TDIU rating, a TDIU rating is part of an increased rating claim when such is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran submitted a TDIU claim in October 2006.  The RO has not considered whether a grant of TDIU was warranted and this issue must be remanded for initial consideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Although the Board referred this issue to the RO in the June 2011 remand, subsequent case law indicates that remand, not referral, is appropriate.  

The Board also notes that neither the physical claims file nor the Veteran's Virtual VA file indicate that notice of the elements necessary to substantiate a TDIU claim has been provided.  Such notice is necessary prior to adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), with respect to the TDIU.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2.  Following completion of all indicated development, the RO should readjudicate the claim for increase on the basis of a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


